                               Exhibit 1




21-00141-WLH11   Doc 334   Filed 03/11/21   Entered 03/11/21 12:35:15   Pg 1 of 6
21-00141-WLH11   Doc 334   Filed 03/11/21   Entered 03/11/21 12:35:15   Pg 2 of 6
21-00141-WLH11   Doc 334   Filed 03/11/21   Entered 03/11/21 12:35:15   Pg 3 of 6
21-00141-WLH11   Doc 334   Filed 03/11/21   Entered 03/11/21 12:35:15   Pg 4 of 6
21-00141-WLH11   Doc 334   Filed 03/11/21   Entered 03/11/21 12:35:15   Pg 5 of 6
21-00141-WLH11   Doc 334   Filed 03/11/21   Entered 03/11/21 12:35:15   Pg 6 of 6
